DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claim 20 is withdrawn in view of the amendment that changes the scope of the claim.
Election/Restrictions
Newly submitted and amended claims now includes inventions that are independent or distinct from the invention originally filed for the following reasons: 
This application contains claims directed to the following patentably distinct species:
Species A disclosed in Figs. 1A-1E, 2A-2C, 3A-3B, 4 
Species B disclosed in Fig. 5A-5B
Species C disclosed in Fig. 6
The species are independent or distinct because: species A requires a centered raised portion on a single substrate, while species B requires a raised plus shape portion on a single substrate, and species C requires multiple raised portions on a single substrate. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
* the prior art applicable to one invention would not likely be applicable to another invention.
* the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification

* the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant previously presented claims were directed to species A for inventions with centered raised portion.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the amended claims 8-14 are now directed to other species, therefore they are withdrawn from examination consideration of the instant Office action as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale,
or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US 20030038343 A1). Hasegawa discloses a device (Fig. 13 and see annotated Fig. 15), comprising: a .

    PNG
    media_image1.png
    741
    633
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being obvious over Naka (US 20100308442 A1) in view of Ararao (US 20060012022 A1).
Regarding claim 1, Naka discloses a device (semiconductor chip CHP, figs. 35, 49 and 52) comprising: a die (CHP, cut wafer WF, para 0183) including: a first surface (top middle surface) having a first surface area; a second surface (lower surface fig 52; second surface annotated fig 49.)
Naka does not expressly disclose that the second surface has a second surface area greater than the first surface area. 

Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
    PNG
    media_image2.png
    382
    685
    media_image2.png
    Greyscale
the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image3.png
    518
    580
    media_image3.png
    Greyscale



Regarding claim 2, the combination of Naka and Ararao of claim 1 discloses that the inclined surface is one of a plurality of inclined surfaces that extend from the first surface to the second surface (inclined surfaces, fig 49).  
Regarding claim 3, the combination of Naka and Ararao of claim 1 discloses a third portion (thickness of die under second surface, fig 49) extending from the second portion, the third portion being spaced from the first portion by the second portion, the third portion having a second thickness that extends from the second surface to the third surface, the second thickness is less than the first thickness (flange thickness under second surface is less than thickest portion of chip, fig 49).  
Regarding claim 4, the combination of Naka and Ararao of claim 1 discloses that the first surface is positioned at a center of the die (fig 49).  
Regarding claim 5, the combination of Naka and Ararao of claim 1 discloses that the die further includes sidewalls (sidewalls of die after singulation, fig 52) having the second thickness and extending from the third surface to the second surface.  
Regarding claim 6, the combination of Naka and Ararao of claim 1 discloses that the first portion and the second portion extend away from the third portion (fig 49).  


Regarding claim 7, the combination of Naka and Ararao of claim 1 arguably does not explicitly disclose that the third surface of the die (third surface of both Naka fig 49 and Ararao fig 17) includes a plurality of contact pads and a plurality of solder balls coupled to the plurality of contact pads.  
However, both references disclose solder balls or bumps, BMP of fig 49 Naka and solder balls 1754 of Ararao, and these are typically coupled to bond pads to prevent soldering heat from damaging the chip.  For example, Waidhaus discloses a plurality of contact pads (bond pads 164, fig 1XZ) on the third surface of the die (active surface of device 132, para 0042) and a plurality of solder balls (ball-grid array 126, fig 2 and 1XZ), are coupled to the plurality of contact pads.  A person having ordinary skill in the art could form the bond pads of Waidhaus before applying the solder balls of Naka, to protect active components from soldering heat.  This would result in the third surface of the die including a plurality of contact pads and a plurality of solder balls coupled to the plurality of contact pads.  In the combination, each element would continue to perform the same as it does separately.  The soldier balls BMP of Naka would continue to permit electrical communication with the die of Naka, while the bond pads of Waidhaus would continue to protect the active die contacts from soldering heat.  One of ordinary skill in the art would have recognized that adding bond pads to solder bumps would yield the predictable result of protecting the die from damage and improving die reliability.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

s 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Brennan (US 20050173024 A1).
Regarding claim 20, Hasegawa arguably does not explicitly disclose that the first inclined surface
has a trapezoidal shape. (Although Hasegawa does disclose two inclined surfaces meeting at a right angle, at each of the corners of the dies)
Nevertheless, it is common to bevel the edges of a die in a trapezoidal shape, to reduce any post-fabrication damage. For example, in a comparable device, Brennan discloses a first inclined surface (perimeter edge 302) with a trapezoidal shape (trapezoidal shape, annotated fig. 3). A person having ordinary skill in the art could have formed the inclined surfaces 107 of Hasegawa using the isotropic etch of Brennan, as disclosed by Brennan at e.g. para 0034, to reduce damage as discloses by Brennan at e.g. abstract. This would predictably result in a trapezoidal shape (if the shape of Hasegawa was not trapezoidal already). Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

    PNG
    media_image4.png
    274
    462
    media_image4.png
    Greyscale


Regarding claim 22, the combination of Hasegawa and Brennan of claim 15 further discloses the first and second inclined surfaces are spaced apart from each other by the first portion (fig 15, Hasegawa).
Regarding claim 23, the combination of Hasegawa and Brennan of claim 15 further discloses a third inclined surface (inclined surfaces 107 surround the die of Hasegawa, fig 14) extending from the first inclined surface to the second inclined surface and extending from the first portion to a third one of the sidewalls; and a fourth inclined surface extending from the first inclined surface to the second inclined surface (inclined surfaces 107 surround the die of Hasegawa, fig 14) and extending from the first portion to a fourth one of the sidewalls opposite to the third one of the sidewalls. (Hasegawa fig 14)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 15 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cady US 20060091521 A1 discloses additional dies 12, 14, fig 1 having an extended second portion to facilitate die stacking 
Goida US 20150181697 A1 discloses ranges of possible lengths of a second surface in comparison with a first surface of a die, e.g. para 0046, figs 2D-2G.  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact

USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        
/THS/
Examiner, AU 2817